exhibit101offerletter_image1.jpg [exhibit101offerletter_image1.jpg]












February 22, 2017










Dear Simon:


We are pleased to extend this offer of employment to you. This offer is
contingent upon the following: (1) the appointment of you to the position of
Chief Financial Officer by the full Board of Directors of PAREXEL International
Corporation; (2) your signing the enclosed Key Employee Agreement and Relocation
Agreement; and (3) satisfactory completion by PAREXEL of all reference and
background checks.


You will be employed by PAREXEL’s US entity and will be subject to US terms and
conditions of employment. Your title will be Senior Vice President and Chief
Financial Officer, and you will report to Josef H. von Rickenbach, Chairman and
Chief Executive Officer. Your first day of employment at PAREXEL will be on a
date to be determined. Upon hire, you will be a member of the Company’s Business
Review Committee (BRC). Your primary work location will be the Company’s
Waltham, Massachusetts office, and you will be required to travel to other
Company locations in your role. Your annualized base salary of $475,000 will be
paid on a semi-monthly basis in the amount of $19,791.67. Generally, the Company
reviews each employee's performance on an annual basis. Your first review date
will be in November 2018.  Such reviews do not guarantee any increase in
compensation or benefits. You will receive a Change of Control/Severance
Agreement, which is enclosed with this letter.


You will receive a sign-on bonus in the total gross amount of $500,000, payable
in two installments, each in the total gross amount of $250,000. The first
installment will be payable in the first payroll period following the start of
your employment. The second installment will be payable in the first payroll
period following July 1, 2018. Each installment payment will be subject to the
usual Federal and state tax withholdings, as well as to the Federal supplemental
tax rate in effect at that time. You must be employed at the time of each
installment payment to be eligible to receive each payment. Should you resign
your employment with PAREXEL or be terminated for “Cause”, as defined below,
within twelve (12) months of either payment, you will be required to repay the
applicable installment payment(s) in full.


You will be eligible to participate in the Company’s Management Incentive Plan
(MIP) subject to the terms and conditions of MIP then in effect. Your target
percentage under MIP







--------------------------------------------------------------------------------





will be 60% of your base salary. The actual amount may be higher or lower based
on actual performance against metrics and prorated for partial years. Under the
current MIP for FY17, payment is based on a combination of Corporate and SBU
metrics (80%) and Individual Objectives (20%), and is otherwise subject to the
terms and conditions of the MIP. A copy of the FY2017 MIP document is enclosed
with this letter.


A recommendation will be made to the Compensation Committee of the Board of
Directors of PAREXEL International Corporation (Compensation Committee) that you
be awarded $800,000 in restricted shares of PAREXEL International Corporation’s
Common Stock which will vest in accordance with, and otherwise be subject to,
the provisions set forth in the applicable restricted stock agreement, which you
must execute in order to accept any such award, and the applicable stock plan. 
The Company is quoted on the NASDAQ National Market under the symbol “PRXL.”


A recommendation will be made to the Compensation Committee for an award of an
option to purchase $800,000 worth of shares of PAREXEL’s Common Stock, at an
exercise price equal to the fair market value per share of PAREXEL’s Common
Stock on the date of grant in accordance with PAREXEL’s usual practice.  The
option will vest and become exercisable in accordance with the provisions set
forth in the applicable stock option agreement, which you must execute in order
to accept any such award, and the applicable stock plan.


As a condition of this offer, you agree to establish residency within a
reasonable commuting distance to PAREXEL’s Waltham, Massachusetts office and
work full-time out of the Company offices in Waltham, Massachusetts. You will
work out of the Waltham office as of your start date and agree to establish your
residence within a reasonable commuting distance to the Company’s Waltham office
within six months of your start date.  PAREXEL will provide you with relocation
assistance in accordance with its policies and the enclosed Relocation
Agreement. The specific relocation assistance provided to you is as follows:


•
A miscellaneous lump sum payment of US $12,000, which will be paid to you within
one month of your start of employment with PAREXEL

◦
This amount is intended to help you with miscellaneous relocation expenses not
covered by the policy

◦
The payment will be made to you by PAREXEL and is subject to the usual Federal
and state tax withholdings

•
A SIRVA Relocation Consultant to help you with your move

•
Up to six months of temporary housing while you look for permanent housing

•
Cost of transportation of reasonable household and personal possessions from
Sunningdale, England to the Waltham area; this will be arranged through SIRVA

◦
This includes pack, load and transport of goods and partial unpacking services;
and

◦
Up to six months of storage

•
Up to $750 of costs associated with the purchase of a new home in the Waltham
area including loan origination charge, application fees, underwriting fee,
legal fees, deed recording fees, tax and title, title insurance, etc.



2



--------------------------------------------------------------------------------





•
One way flight for you and your spouse and children for your relocation to the
Waltham area

•
Tax preparation and tax return services

•
Transitional Car Rental



Relocation expenses may be subject to taxation.  Taxable relocation earnings
will be grossed up for taxes based on your PAREXEL wages.  You are encouraged to
seek personal financial and tax counsel to ensure you are prepared for your
annual tax return filing and understand the implications of the relocation
expenses and the benefits referenced in this offer letter.  Other than the lump
sum payment referenced above, reimbursement will only be provided for those
reasonable expenses that (a) are incurred and submitted in accordance with the
policies of the Company and its relocation provider, as they may be amended, and
(b) are incurred within one year following your start date.  All travel must be
arranged through the Company’s travel office or other provider specified and
approved by the Company. 


Should you resign your employment with the Company or be terminated for “Cause”
within 12 months of the date in which you establish residency in the Waltham
area, you will be responsible for reimbursement of all relocation expenses paid
on your behalf.   For the following 12 months you will be responsible for
reimbursement of 50% of the relocation expenses paid on your behalf. This offer
letter represents your repayment agreement to PAREXEL, and it must be signed and
returned to the Company prior to the initiation of any relocation benefits. For
purposes of this offer letter, “Cause” shall mean any of the following: (1)
fraud or intentional dishonesty related to or that impacts the performance of
your job duties;  (2) misappropriation of Company assets; (3) conviction of
(whether or not subject to appeal), or the entering of a plea of nolo contendere
to, a felony or any crime involving embezzlement, fraud, wrongful taking or
misappropriation or theft or any other crime involving dishonesty; or (4)
violation of Company policies, procedures, or other rules.  In each case,
“Cause” shall be determined in good faith by the Company in its reasonable
discretion.


In this position, you are eligible for twenty-four (24) days of Paid Time Off
(PTO) in your first year, with additional vacation eligibility in future years
based on your completed years of employment (up to a maximum of twenty-nine (29)
days of PTO per year). Your PTO will accrue at a rate of 8 hours per pay period.
PAREXEL offers seven (7) paid holidays and ten (10) days paid sick time. Please
refer to PAREXEL’s policies for more information regarding PAREXEL’s paid leave
benefits.


You will be entitled to participate in the benefit plans offered generally to
U.S. employees, as well as benefits that may be offered from time to time to
employees at your level. Eligibility for all Company-sponsored benefits is
governed by the applicable plan documents. PAREXEL presently offers a benefits
package including health, dental, vision, life and disability insurance designed
to meet your personal and family needs. You may go to:
www.USBenefits-PAREXEL.com (User Name: XXXXXXX; Password: XXXXXXX) for details
on the benefits offered. The complete benefits program will be explained to you
upon hire. Additionally, we offer the opportunity to participate in a 401(k)
Savings Plan


3



--------------------------------------------------------------------------------





managed by Fidelity Investments. Company contributions are vested at a rate of
20% per year with full vesting at the completion of five (5) years of service.
In your position, you will be entitled to participate in the PAREXEL
International Nonqualified Deferred Compensation Plan currently in place for
certain senior executives.


PAREXEL also offers an Employee Stock Purchase Plan (ESPP) to all regular
employees working more than 20 hours/week enabling them to purchase shares of
PAREXEL Common Stock at a discount through payroll deductions. Employees are
eligible to enroll prior to the ESPP payment periods beginning in June and
December. Eligibility for Company-sponsored benefits is governed by the
applicable plan documents.


Within the two weeks prior to your start date, you will receive an email from us
via Adobe-EchoSign, our third party vendor, with a request to complete a
Personal Information Form on-line. We have partnered with Adobe-EchoSign to
provide a secured and protected communication channel for the Personal
Information Data.


After submitting the Personal Information Form, you will receive an emailed
Welcome Packet of information from PAREXEL HR Shared Services. The packet
includes more information about employee benefits, and a couple of forms that
require your attention. Please follow the instructions provided within the
packet and bring the specified documents with you on your first day of work.


As a condition of employment with PAREXEL, you are required to sign a Key
Employee Agreement, a copy of which is enclosed with this letter. You will not
be allowed to begin employment with the Company until PAREXEL has received a
signed copy of the Key Employment Agreement.
 
This offer is contingent upon your eligibility to work in the United States
immediately, and that you will not require any visa or support with US work
authorization in order to start employment with PAREXEL. Included in your
Welcome Packet you will find a listing of documents that are acceptable to the
Department of Homeland Security, US Citizen and Immigration Services. Please be
prepared to present the appropriate documents to our Human Resources Department
on your first day of employment. A list of acceptable documents can be found at
http://www.uscis.gov/i-9-central/acceptable-documents.


The foregoing describes the compensation and benefits being offered to you by
PAREXEL, but is not a contract or guarantee of continued employment or
employment for any particular period of time. At all times you will be an
at-will employee, meaning that both you and PAREXEL are free to terminate your
employment at any time, for any reason, with or without notice or cause.
 
Once again, Simon, we are pleased to extend this offer of employment and look
forward to working with you as part of the PAREXEL Team. Please confirm your
acceptance by signing where indicated below and returning as soon as possible.
Your signature indicates your acceptance of this offer of employment and that
you understand the terms of the employment


4



--------------------------------------------------------------------------------





relationship. This letter sets forth PAREXEL’s entire offer of employment and
supersedes any other written or verbal discussions concerning terms of
employment with PAREXEL.


Sincerely,


/s/ Josef H. von Rickenbach


Josef H. von Rickenbach
Chairman and Chief Executive Officer
PAREXEL International Corporation




I accept PAREXEL’s offer of employment based on the terms and conditions
described in this offer letter.




/s/ Simon Harford
 
February 25, 2017
 
 
 
 
 
Simon Harford
 
 Date
 







Return a signed copy of this letter, Key Employee Agreement, Change of
Control/Severance Agreement and Relocation Agreement by email to
Michelle.Graham@parexel.com and Lisa.Rahilly@parexel.com, with originals to
follow by mail.
























5

